30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Gary D. GARNER, Jr., Appellant.United States of America, Appellee,v.Rory Barker, Appellant.
Nos. 94-1706, 94-1743.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 9, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
The defendants/appellants, Rory Barker and Gary D. Garner, Jr., appeal from the district court's1 Judgment and Order of Conviction entered in this action on March 9, 1994, and from the sentence imposed in this action on March 9, 1994.


2
The defendants were sentenced on March 9, 1994, following their conviction by jury trial on charges relating to possession with intent to distribute methamphetamine and conspiracy to distribute methamphetamine.  On appeal, the appellants raise legal challenges to the sufficiency of the evidence, admissibility of tape records, severance of the defendants at trial, and use of Garner's grand jury testimony for impeachment purposes.  We affirm.


3
Having carefully reviewed the cases, we conclude that Rory Barker and Gary D. Garner, Jr.'s arguments lack merit.  No error of law appears, none of the district court's findings of fact is clearly erroneous, and an opinion would lack precedential value.  Accordingly, the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Donald E. O'Brien, Senior United States District Judge for the Northern District of Iowa